Citation Nr: 1119379	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

In June 2010, the Veteran testified in Cleveland, Ohio, at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  The probative evidence of record establishes that the Veteran's current bilateral hearing loss is not causally related to a disease, injury or event in service.

2.  The probative evidence of record establishes that the Veteran's current tinnitus is not causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss disability was neither incurred in, nor aggravated by active service, and sensorineural hearing loss did not manifest within one year of service separation.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2010).

2.  The Veteran's current tinnitus was neither incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.
By a letter dated January 2008, the Veteran was informed of the types of evidence needed in order to substantiate his claims of entitlement to service connection, as well as the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and a VA audiology evaluation dated October 2009.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

The October 2009 VA examination report shows that the examiner reviewed the complete claims folder, elicited from the Veteran his history of service and post-service hearing loss complaints, symptoms and noise exposure, and provided clinical findings detailing the results of her evaluation.  She further provided a complete rationale for her conclusion that the Veteran's current bilateral hearing loss and tinnitus are not the result of active duty service.  For these reasons, the Board concludes that the examination report in this case is adequate upon which to base a decision.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of acoustic trauma during active duty service.  Specifically, he states that while serving in the Republic of Vietnam in his military occupational specialty as a cook, he was exposed to acoustic trauma from 155 mm howitzer artillery.  Although he does not specifically state that he engaged in combat, he claims that he was in close range to combat weapons without the benefit of hearing protection and, thus, sustained permanent hearing loss and tinnitus.  

As an initial matter, the Board notes that the Veteran's service personnel records confirm that between October 1968 and October 1969, he served as a cook with an army artillery battery unit.  As such, the Board concedes that he was possibly exposed to acoustic trauma during service.  However, his service treatment records are negative for any complaints of, treatment for, or diagnosis of a hearing loss disorder or tinnitus while on active duty.  During his January 1967 service pre-induction audiology examination, puretone thresholds were measured as follows:






    HERTZ




500
1000
2000
3000
4000
RIGHT
25
20
10
--
25
LEFT
30
30
10
--
25
 
The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  In the accompanying medical history report, the Veteran also indicated that he had never experienced any hearing loss problems.  

During a September 1968 medical evaluation in preparation for his deployment to the Republic of Vietnam, the Veteran scored 15 out of 15 on the "whispered voice" test.  At that time, he again denied ever having experienced any hearing loss problems.

During his October 1969 service separation examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
8
8

Again, the results show that the criteria for hearing loss for VA purposes were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  In addition, on the accompanying medical history report, the Veteran specifically indicated that he did not then have, and had never previously had any hearing loss problems; at the top of the form, he wrote that his health was "excellent."

The claims folder shows that, following service, the Veteran neither sought treatment for, nor was diagnosed with a hearing loss disorder within the one-year period following separation from service.  Rather, during the Board video conference hearing, he said that he did not seek treatment for hearing loss problems until several years after returning from military service.

The first post-service evidence of record that suggests that the Veteran had a hearing loss problem is dated February 1978, and is a pre-employment audiology evaluation from the Ohio Steel Tube Division.  At that time, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
20
5
5
65
55
LEFT
10
35
30
45
75
 
While the actual analysis of this test is not of record, the results clearly indicate some hearing loss in both the left and right ears.

Also of record is an October 2008 private audiology evaluation from R.J. Gandee & Co., in which puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
10
--
45
LEFT
35
26
15
--
90

Again, although the Veteran did not submit the audiologist's analysis of this examination, the results show the presence of some hearing loss bilaterally.

In October 2009, the Veteran underwent a VA audiology evaluation.  He told the examiner that he had experienced heavy artillery noise in service in the form of howitzers.  He also reported that he had been exposed to occupational noise exposure following service while working as a truck driver and in an industrial job.  During the examination, puretone thresholds were measured as follows:



    HERTZ



(dB)
500
1000
2000
3000
4000
RIGHT
20
15
10
45
50
LEFT
35
20
15
60
100

On his speech recognition ability test, the Veteran scored 98 percent bilaterally.  The results revealed that the criteria for hearing loss for VA purposes were met for both the right and left ears.  The examiner concluded that the Veteran had sensorineural hearing loss bilaterally, worse on the left, with tinnitus.  She opined that neither his bilateral hearing loss nor his tinnitus had been caused by, or were a result of acoustic trauma during service.  In this respect, she stated that the Veteran's January 1967 pre-induction hearing examination revealed normal hearing acuity bilaterally, as did his October 1969 service separation examination report, and that a comparison of the two examinations did not reveal a standard threshold shift in hearing for either ear.  Similarly, she noted that the Veteran's service treatment records contained no reports of complaints of tinnitus.  In this respect, she noted that tinnitus is consistent with hearing loss and/or a standard threshold shift in hearing, but that neither disorder was present at the time of the Veteran's service separation examination.  

Based on a review of the complete claims folder, the Board concludes that the preponderance of the evidence of record is against granting the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such disease.  However, even though the Veteran has reported the onset of hearing difficulty in service, there are no audiometric readings suggesting that sensorineural hearing loss had manifested to a compensable degree either during service or within one year of service separation.  Thus, as noted above, service connection on a presumptive basis for sensorineural hearing loss is not warranted.

With regard to granting service connection on a direct basis, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, as noted above, the VA examiner's October 2009 opinion that the Veteran's bilateral hearing loss and tinnitus were not related to acoustic trauma during service was based on a thorough review of the Veteran's service treatment reports, which were found to be negative for evidence of a hearing loss during active duty service.  The examiner specifically noted that the Veteran's October 1969 service separation audiometric testing results showed that his hearing was within normal limits.  Moreover, despite his claims of having tinnitus in service, she explained that a finding of tinnitus is consistent with hearing loss and/or a standard threshold shift in hearing and, because neither was present at the time of the Veteran's service separation examination, she concluded that it was less likely than not that either condition was related to noise exposure in service.  

The Board agrees, and assigns great weight to the VA examiner's opinion because the examiner not only considered the audiometric findings both at service enlistment and separation, but also considered the Veteran's personal statements, including his assertion of having been exposed to occupational noise following service.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions concerning the etiology of his current bilateral hearing loss and tinnitus, as well as the statements submitted by his family and friends.  Here, the Board observes that, although the Veteran previously stated that he believed his current hearing loss disorders to be the result of acoustic trauma in service, during the June 2010 video conference hearing before the Board, his representative questioned him about whether he had experienced any hearing loss or tinnitus symptoms during service.  He responded as follows:  
Q.  Now did you notice that ringing in your ears while you were stationed with the artillery unit?

A.  I don't think so.  I don't remember.  I've had it for a long, long time, but I can't say as I remember.

Q.  You don't recall being - you know, while you were with the artillery unit any problems with your hearing?

A.  No

Board video conference hearing transcript, June 2010, p. 5.

In this respect, the Board notes that the Court has held that the Veteran, as a layperson, is certainly competent to report that which he experiences with his senses, such as hearing problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, his statements, as well as those submitted on his behalf by his family and friends, are entitled to some probative weight.  

However, although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury, such as alleged acoustic trauma during service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, even if the Board were to concede that the Veteran experienced acoustic trauma during his military service in Vietnam, a competent VA examiner, after reviewing the complete evidence of record and speaking with the Veteran regarding his experiences and symptoms, concluded that his current bilateral hearing loss and tinnitus are not related to service, to include as a result of acoustic trauma.  The Board finds this opinion to be the most probative evidence of record as to the relationship between the Veteran's current disabilities and service, and ultimately outweighs the Veteran's reports of a continuity of symptomatology since service.  

Accordingly, the Board concludes that the preponderance of the evidence does not support the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


